THE COURT.
This proceeding is simply a duplication df proceeding, L. A. No. 15256 (ante, p. 230 [57 Pac. (2d) 510]), this day decided. It was filed subsequently to the commencement of proceeding, L. A. No. 15256. The only difference in the institution of the two proceedings is that the petition in proceeding, L. A. No. 15256, was filed in the District. Court of Appeal in and for the Second District and thereafter transferred to this court. The petition in the instant proceeding was commenced by the filing of the petition in this court but five days after the commencement of proceeding L. A. No. 15256 in said District Court of Appeal, and while said last-named proceeding was pending in said District Court of Appeal.  As the District Court of Appeal had jurisdiction over the subject matter involved in the instant proceeding, at the date of its commencement, this court was without jurisdiction to entertain the same. It is therefore dismissed upon the ground just stated. The alternative writ is hereby discharged.